                 Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 1 of 9




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   WSOU INVESTMENTS, LLC d/b/a BRAZOS                      No. 2:21-cv-00123-BJR
     LICENSING AND DEVELOPMENT,
10                                                           F5 NETWORKS, INC.’S ANSWER
                    Plaintiff,                               TO COMPLAINT
11
           v.
12
     F5 NETWORKS, INC,
13
                    Defendant.
14

15          Defendant F5 Networks, Inc. (“F5” or “Defendant”), by and through its attorneys,
16   respectfully submits this Answer and Affirmative Defenses to Plaintiff’s Complaint for Patent
17   Infringement (the “Complaint”) filed January 29, 2021 (D.I. 1), by Plaintiff WSOU Investments,
18   LLC d/b/a Brazos Licensing and Development (“WSOU” or “Plaintiff”).
19          The headings below track those used in the Complaint and are for convenience only. They
20   do not constitute any part of F5’s Answer to the Complaint or any admission by F5 as to the truth
21   of the matters asserted. F5 further states that anything in the Complaint that is not expressly
22   admitted is hereby denied.
23                                  ANSWER TO THE COMPLAINT
24                                                 Parties
25          1.       F5 is without sufficient knowledge or information to form a belief as to the truth of
26   the allegations in this paragraph and therefore denies all such allegations.

                                                                                    Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                              1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00123-BJR) – 1                                           Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                 Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 2 of 9




 1          2.         F5 is incorporated in Washington and its headquarters are at 801 5th Avenue,
 2   Seattle, Washington 98104.
 3                                                 Jurisdiction
 4          3.         F5 admits that the Complaint is styled as an action for patent infringement arising
 5   under Title 35 of the United States Code.
 6          4.         F5 admits that the Complaint is styled as an action for patent infringement over
 7   which the Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
 8          5.         F5 does not contest that this Court, in the Western District of Washington, has
 9   personal jurisdiction over F5 for purposes of this action. F5 denies the remaining allegations of
10   this paragraph.
11                                                    Venue
12          6.         F5 admits that venue is proper in this Court for purposes of this action. F5 denies
13   the remaining allegations of this paragraph.
14                                               Patent-In-Suit
15          7.         F5 is without sufficient knowledge or information to form a belief as to the truth of
16   the allegations in this paragraph and therefore denies all such allegations.
17                                               The ’000 Patent
18          8.         F5 admits a purported copy of U.S. Patent No. 7,860,000 (“the ’000 patent” or
19   “Asserted Patent) attached to the Complaint as Exhibit 1 indicates that it is entitled “Apparatus,
20   methods and computer program products providing estimation of activity factor and enhanced
21   radio resource management” it issued on December 28, 2010, and the application leading to the
22   ’000 patent was filed on November 15, 2007. F5 denies any remaining allegations of this
23   paragraph.
24          9.         Denied.
25                         COUNT 1: INFRINGEMENT OF THE ’000 PATENT
26          10.        F5 incorporates by reference each of its responses set forth in the paragraphs above

                                                                                    Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                                1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00123-BJR) – 2                                             Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
                Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 3 of 9




 1   as if fully set forth herein.
 2           11.     Denied.
 3           12.     Denied.
 4           13.     F5 admits it was served with the Complaint. F5 denies the remaining allegations
 5   of this paragraph.
 6           14.     Denied.
 7           15.     Denied.
 8           16.     Denied.
 9           17.     F5 admits that Exhibit 2 to the Complaint purports to compare claims of the ’000
10   patent to F5’s “BIG-IP Local Traffic Manager.” F5 denies the remaining allegations of this
11   paragraph.
12           18.     F5 admits a pleading may adopt an exhibit by reference to the extent allowed under
13   Federal Rule of Civil Procedure 10(c).
14           19.     Denied.
15                                             Jury Demand
16           20.     WSOU’s demand for a jury trial does not require a response from F5.
17                                      WSOU’s Prayer for Relief
18           To the extent any response is required to any paragraph of WSOU’s Prayer for Relief,
19   including without limitation its statements labeled A-F(iii), F5 denies that WSOU is entitled to any
20   relief from F5 and denies any allegations underlying or stated in WSOU’s requested relief.
21                                    AFFIRMATIVE DEFENSES
22           Subject to the responses above, F5 alleges and asserts the following defenses in response
23   to the allegations, undertaking the burden of proof only as to those defenses deemed affirmative
24   defenses by law and without reducing or removing WSOU’s burden of proof on its affirmative
25   claims against F5, regardless of how such defenses are denominated herein. In addition to the
26   affirmative defenses described below, F5 specifically reserves all right to allege additional

                                                                                Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                              1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00123-BJR) – 3                                           Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                 Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 4 of 9




 1   affirmative defenses that become known through the course of discovery.
 2                                       First Affirmative Defense
 3             21.   F5 does not, has not, and will not infringe, literally or under the doctrine of
 4   equivalents, willfully or otherwise, any valid, properly construed claim of the Asserted Patent,
 5   either directly, indirectly, contributorily, by inducement, or in any other manner.
 6                                      Second Affirmative Defense
 7             22.   Each claim of the Asserted Patent is invalid for failure to comply with one or more
 8   of the statutory requirements specified in Title 35 of the United States Code, including, but not
 9   limited to 35 U.S.C. §§ 101, 102, 103, and/or 112.
10                                       Third Affirmative Defense
11             23.   To the extent that WSOU and any predecessors in interest to the Asserted Patent
12   failed to properly mark any of their relevant products as required by 35 U.S.C. § 287, or otherwise
13   give proper notice that F5’s actions allegedly infringed the Asserted Patent, F5 is not liable to
14   WSOU for the acts alleged to have been performed before it received actual notice that it was
15   allegedly infringing the Asserted Patent.
16                                      Fourth Affirmative Defense
17             24.   WSOU’s claims for damages are statutorily limited or barred by 35 U.S.C. §§ 286
18   and 287. WSOU is further barred under 35 U.S.C. § 288 from recovering costs associated with its
19   action.
20                                       Fifth Affirmative Defense
21             25.   WSOU’s claims are barred, in whole or in part, based upon prosecution history
22   estoppel, prosecution history disclaimer, and/or the internally inconsistent litigation positions
23   WSOU has explicitly or implicitly taken with respect to the Asserted Patent in proceedings before
24   the USPTO in the prosecution of the Asserted Patent. As a result, WSOU is estopped to maintain
25   that the claims of the Asserted Patent are broad enough to cover any F5 product alleged to infringe
26   the Asserted Patent, either literally or by application of the doctrine of equivalents.

                                                                                  Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00123-BJR) – 4                                            Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
                 Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 5 of 9




 1                                       Sixth Affirmative Defense
 2          26.      The claims of the Asserted Patent are not entitled to a scope sufficient to encompass
 3   any of the allegedly infringing acts practiced by F5.
 4                                      Seventh Affirmative Defense
 5          27.      WSOU is precluded from recovering its reasonable attorneys’ fees, costs, and/or
 6   increased damages under 35 U.S.C. §§ 284 or 285.
 7                                         Reservation of Rights
 8          F5 expressly reserves the right to assert any other legal or equitable defenses to which it is
 9   shown to be entitled, including all affirmative defenses under Rule 8(c) of the Federal Rules of
10   Civil Procedure, the Patent Laws of the United States, and any other defenses that may now exist
11   or in the future be available based on discovery or further factual investigation in this case.
12                                       F5’S COUNTERCLAIMS
13          Pursuant to Federal Rule of Civil Procedure 13, Defendant and now Counter-Plaintiff F5,
14   brings these Counterclaims against Plaintiff and now Counter-Defendant WSOU. F5 seeks
15   declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202, declaring United States Patent No.
16   7,953,000 (the “’000 Patent”) invalid, unenforceable, and not infringed by F5.
17                                               The Parties
18          1.       Counterclaim Plaintiff F5 Networks, Inc. is a corporation organized and existing
19   under the laws of the State of Washington with its corporate headquarters at 801 5th Ave, Seattle,
20   WA 98104.
21          2.       Upon information and belief based on Paragraph 1 of the Complaint as pleaded by
22   WSOU, Counterclaim Defendant WSOU is a Delaware corporation with its principal place of
23   business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.
24                                        Jurisdiction and Venue
25          3.       These counterclaims arise under the patent laws of the United States, Title 35,
26   United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,

                                                                                 Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00123-BJR) – 5                                            Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
                  Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 6 of 9




 1   and 28 U.S.C. §§ 1331, 1338, 1367, 2201, and 2202.
 2           4.       WSOU has consented to the personal jurisdiction of this court by at least pursuing
 3   its action for patent infringement in this District and stipulating to venue in this District (Dkt. 15).
 4           5.       Based on WSOU’s conduct in this action, venue is proper in this District pursuant
 5   to at least 28 U.S.C. § 1391.
 6                                                  COUNT I
 7                          Declaration of Non-Infringement of the ’000 Patent
 8           6.       An actual and justiciable controversy exists between the parties as to F5’s non-
 9   infringement of the ’000 Patent based on WSOU’s filing of the Complaint this action and F5’s
10   Answer and Affirmative Defenses above.
11           7.       F5 does not infringe at least claim 1 of the ’000 Patent, either directly or indirectly,
12   and either literally or under the doctrine of equivalents, through its use or incorporation of any
13   technology, including the Exemplary Defendant Products as defined by WSOU. For example, the
14   accused instrumentality does not include “estimating, by a processor, an activity factor for a
15   priority class based on a provided bit rate for the priority class and a guaranteed bit rate of the
16   priority class, wherein the activity factor defines a percentage of time that a user is active” or any
17   equivalent thereof, and thus does not infringe the ’000 Patent.
18           8.       Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., F5
19   seeks a declaration that F5 has not infringed and does not infringe any claim of the ’000 Patent
20   under any theory, including directly (whether individually or jointly) and indirectly (whether
21   contributorily or by inducement).
22                                                 COUNT II
23                               Declaration of Invalidity of the ’000 Patent
24           9.       An actual and justiciable controversy exists between the parties as to the invalidity
25   of the ’000 Patent based on WSOU’s filing of the Complaint in this action and F5’s Answer and
26   Affirmative Defenses above.

                                                                                    Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                                 1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00123-BJR) – 6                                              Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
                  Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 7 of 9




 1           10.      The claims of the ’000 Patent are invalid for failure to satisfy one or more of the
 2   requirements of Title 35 of the United States Code, including, without limitation, 35 U.S.C. §§
 3   101–103 and 112. For example, the claims are anticipated and/or rendered obvious by the prior
 4   art. In another example, the claims lack written description, are not enabled, and/or are not
 5   sufficiently definite.
 6           11.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., F5
 7   seeks a declaration that all claims of the ’000 patent are invalid for failure to comply with one or
 8   more of the requirements of United States Code, Title 35, including without limitation 35 U.S.C.
 9   §§ 101, 102, 103, and 112.
10                                            JURY DEMAND
11           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, F5 hereby demands trial by
12   jury on all triable issues in WSOU’s Complaint and F5’s Answer, Affirmative Defenses, and
13   Counterclaims.
14                                        PRAYER FOR RELIEF
15           WHEREFORE, F5 respectfully prays for the following relief:
16           a.       A dismissal with prejudice of WSOU’s Complaint against F5;
17           b.       A judgment in favor of F5 on all of its Counterclaims;
18           c.       A judgment that WSOU is not entitled to any relief whatsoever, whether in law or
19   equity or otherwise, from its suit against F5;
20           d.       A declaration that the claims of the ’000 patent are invalid for failure to meet the
21   conditions of patentability and/or otherwise comply with one or more of 35 U.S.C. §§ 101, 102,
22   103, and 112;
23           e.       A declaration that F5 has not infringed (directly, indirectly, willfully, literally
24   and/or under the doctrine of equivalents) any valid and enforceable claim of the ’000 patent;
25           f.       A declaration that this case is exceptional under 35 U.S.C. § 285 and an award to
26   F5 of its reasonable cost and attorneys’ fees; and

                                                                                 Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00123-BJR) – 7                                            Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
                Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 8 of 9




 1         g.       Such other and further relief as the Court deems just and proper.
 2
     DATED: February 26, 2021                         /s/ Ramsey M. Al-Salam
 3
                                                      /s/ Stevan R. Stark
 4                                                    Ramsey M. Al-Salam, WSBA No. 18822
                                                      RAlsalam@perkinscoie.com
 5                                                    Stevan R. Stark, WSBA No. 39639
                                                      SStark@perkinscoie.com
 6                                                    PERKINS COIE LLP
 7                                                    1201 Third Avenue, Suite 4900
                                                      Seattle, WA 98101-3099
 8                                                    Tel: 206-359-8000

 9                                                    /s/ Shane Brun
                                                      Shane Brun (admitted pro hac vice)
10                                                    sbrun@kslaw.com
11                                                    KING & SPALDING LLP
                                                      601 S. California Ave., Suite 100
12                                                    Palo Alto, CA 94304
                                                      Tel: 415-318-1245
13
                                                      /s/ Angela C. Tarasi
14
                                                      Angela C. Tarasi (admitted pro hac vice)
15                                                    atarasi@kslaw.com
                                                      KING & SPALDING LLP
16                                                    1400 16th Street
                                                      16 Market Square, Suite 400
17                                                    Denver, CO 80202
                                                      Tel: 720-535-2300
18

19                                                    Attorneys for Defendant F5 Networks, Inc.

20

21

22

23

24

25

26

                                                                               Perkins Coie LLP
     F5 NETWORK, INC.’S ANSWER TO COMPLAINT                             1201 Third Avenue, Suite 4900
     (No. 2:21-cv-00123-BJR) – 8                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
              Case 2:21-cv-00123-BJR Document 35 Filed 02/26/21 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on February 26, 2021, I caused copies of the foregoing document to
 3   be served via CM/ECF to the counsel of record in this matter.
 4
                                                        /s/ Stevan R. Stark
 5                                                      Stevan R. Stark

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                              Perkins Coie LLP
      CERTIFICATE OF SERVICE                                           1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00123-BJR) – 1                                        Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
